DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elect group I (polypeptides) and SEQ ID 1 without traverse in the reply filed on 15 Aug, 2022.

Claims Status
Claims 1, 5, 7-9, 11, 14, 19-24, 27-32, 34, and 36 are pending.
Claim 1 has been amended.
Claim 36 is new.
Claims 7-9, 11, 14, 19-24, 27-32, and 34 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to what is meant by “non-naturally occurring” is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “substantially free of” is not clear.  This is defined as:  
    PNG
    media_image1.png
    148
    599
    media_image1.png
    Greyscale
 (paragraph 23 of the disclosure).  There are a number of issues with this definition.  First, there are multiple different cutoffs.  If an embodiment is found with 4% RNA by weight, it is not clear if the claim limitations are met – it meets some of the cutoffs, but not others.  Second, it is not clear what the percentage is based on.  This could be mole percent, weight percent, volume percent, or some other basis.  Finally, the definition explicitly describes an embodiment where the material is undetectable.  The issue is that the test is undefined.  A sample that shows no RNA using IR spectroscopy (a relatively insensitive technique) might well get a different result if tested with RT-PCR (a much more sensitive technique).  
response to applicant’s arguments
	Applicants argue that the examples used in the rejection are not practical (PCR), that 4% by weight reads on the claims, and that percentages are not necessary to meet the claim limitations.
Applicant's arguments filed 30 Nov, 2022 have been fully considered but they are not persuasive.

First, applicants have not discussed or argued the portion of the rejection dealing with the basis of the percentage.
Applicants argue that PCR is not a practical method because the RNA is bound non-specifically.  This does not touch upon the issue raised in the rejection, in that “undetectable” depends on the method used to detect, and that a sample with undetectable RNA when one technique is used may be found to have RNA if a more sensitive technique is used.
Applicants next argue that the multiple definitions of “substantially free” does not render the claim indefinite, and imply that the least restrictive definition must apply.  However, there is multiple definitions of the term (depending on the cutoff used), and applicants’ disclosure does not state what cutoff must be used for the claims.  Applicants state that the example used, 4% by weight, reads on the claims, but if a competing embodiment with that level of RNA is found, the potential infringer could state that the cutoff is if the RNA is undetectable – applicant’s disclosure clearly state that this is a reasonable interpretation of the limitation.  The courts have ruled that narrow and broad ranges for the same variable in the same claim is indefinite (MPEP 2173.05(c)(I)); placing the different ranges in a definition rather than explicitly writing them into the claim does not change the fact pattern.
Finally, applicants argue that percentages of RNA do not need to be known to determine if an embodiment meets or does not meet the claim limitations.  Applicants have explicitly defined “substantially free” in terms of percentages.  If there is any detectable RNA, it must be lower than a threshold percentage to meet the claim limitations (with the threshold up for dispute).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Padron-Regalado (Infect. Dis. Ther. (March 2020) 9 p255-274) in view of Schulze et al (Vaccine (2008) 6678-6684) with evidentiary support from the GenBank database entry MN996527 (18 March, 2020).

Padron-Regalado discusses vaccines for SARS-CoV-2 (COVID-19)(title).  While targeting the spike glycoprotein for vaccines would be ideal for inducing neutralizing antibodies, the nucleocapsid is more conserved between different coronaviruses, and induces long-lived memory T-cells in humans (p267, 1st column, 4th paragraph).  This provides a rationale to use the nucleocapsid protein as the basis of a vaccine.  Note that, as evidenced by the GenBank entry, applicant’s elected nucleocapsid sequence, SEQ ID 1, is identical to the naturally occurring nucleocapsid sequence.
The difference between this reference and the instant claims is that this reference does not discuss formulations or being substantially free of RNA.
Schulze et al discuss a vaccination protocol for the SARS coronavirus (title), a coronoavirus related to SARS-CoV 19.  A nucleocapsid protein with a His tag was expressed in E. coli and isolated with a nitrilotriacetate column, eluted, and dialyzed against sodium acetate (p6679, 1st column, 3d paragraph).  This led to very pure proteins (p6681, 1st column, 2nd paragraph).
Therefore, it would be obvious to produce the nucleocapsid protein from SARS-CoV-2 of Padron-Regalado using the method of Schulze et al to use as a vaccine, as Schulze et al describe the method for producing a vaccine, the same utility as described by Padron-Regalado.  As Padron-Regalado states that the nucleocapsid protein is relatively invariant between coronaviruses, and isolation using His tag binding is very well understood, an artisan in this field would attempt this process with a reasonable expectation of success.
Padron-Regalado mentions using the SARS CoV-2 nucleocapsid protein for vaccines.  Schulze et al discuss purifying a related protein for vaccines to high purity (interpreted as substantially free of RNA).  As evidenced by the GenBank entry, the native nucleocapsid sequence is identical to applicant’s elected sequence, which presumably is non-natural for them to elect it.  Alternatively, Schulze et al add a His tag to the sequence, which is non natural.  Thus, the combination of references renders obvious claim 1.
Schulze et al dialyze the material against sodium acetate buffer, a pharmaceutically acceptable carrier, rendering obvious claim 5.
Claim 36 specifies the method used to determine if the sample is substantially free of RNA.  However, applicants have claimed a compound, not a method of testing the product.  Thus, this claim is interpreted as if the sample is tested using UV spectroscopy at 260 and 280 nm, it will meet the claim limitation of substantially free.  Thus, the combination of references renders obvious claim 36.
response to applicant’s arguments
	Applicants argue that there is no motivation to combine, and that Schulze et al does not discuss the level of RNA contamination.  In addition, applicants dispute that sodium acetate is a pharmaceutically acceptable carrier.
Applicant's arguments filed 30 Nov, 2022 have been fully considered but they are not persuasive.

	The motivation is to produce the vaccine, as mentioned in the rejection.  Padron-Regalado does not discuss how to generate the vaccine components, while Schulze et al discuss a method to make a very similar vaccine.  That makes it perfectly reasonable to use the method of Schulze et al to generate the protein for the vaccine.  Alternatively, this rejection could have been formulated as a simple substitution of one known element (the undescribed polypeptide synthesis method of Padron-Regalado) for another (the method of Schulze et al) yielding expected results (pure protein).
	Applicants also argue that the combination does not meet the limitation of “substantially free of RNA.”  Schulze et al teaches that the polypeptide obtained is very pure.  If it is very pure, the amount of RNA that can be in the sample cannot be very large – pure means (Merriam Webster online dictionary) “unmixed with any other matter.”  That includes RNA.
	Finally, applicants contest that sodium acetate solution is a pharmaceutically acceptable carrier.  As evidenced by the Pharmonix catalog page for sodium acetate (https://www.pharmonix.com/Mineral-Alts-And-Buffers-For-Parenterals/Sodium_Acetate-Trihydrate, copyright 2018), this is used in solutions for dialysis, indicating it is pharmaceutically acceptable.

New Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 36 are rejected under 35 U.S.C. 101 because they read on a natural phenomenon (product of nature).  Please note that this rejection is necessitated by amendment.

The Supreme Court has given a three part test to see if a claim meets this requirement:

1)   Is the claim drawn to a process, machine, manufacture, or composition of matter?

2a) If part 1 is met, does a judicial exception apply to any embodiment of the claims?

2b) If a judicial exception applies, is there something beyond the judicial exception?

Applying the test:
1)   Applicants are claiming a protein in a non-natural form (which applicant’s disclosure states is met by being substantially free of RNA), with a proviso that the protein is substantially free of RNA.  This is a composition of matter.

2a) As evidenced by the GenBank database entry MN996527 (18 March, 2020), a SARS CoV2 nucleocapsid protein is naturally occurring.  Thus, a pure naturally occurring polypeptide reads on the claims -- the judicial exception of a natural phenomenon applies.  Dependent claim 5 requires a pharmaceutically acceptable carrier, but this could be such naturally occurring carriers as water.  Dependent claim 36 describes how the test for RNA is done, but that does not change the protein.

2b) The independent claim can be met by just the protein; there is nothing in such an embodiment beyond the judicial exception.  There is no evidence of record that adding a generic pharmaceutical carrier will generate something beyond the judicial exception (i.e. what would be expected by dissolving or suspending the protein in the carrier).  This indicates that applicant’s claims are not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658